             Case 2:21-cv-01341-APG-VCF Document 10 Filed 09/21/21 Page 1 of 1



 1                                    UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3   RONALD SHEFFEY,                                                 Case No. 2:21-cv-01341-APG-VCF
 4                             Petitioner,
             v.                                                      ORDER
 5
     WILLIAM HUTCHINGS, et al.,
 6
                               Respondents.
 7

 8            Petitioner Ronald Sheffey, a Nevada state prisoner proceeding pro se, has filed a petition
 9   for writ of habeas corpus (ECF No. 3) under 28 U.S.C. § 2254. Sheffey has failed to keep the court
10   apprised of his current address. The Southern Desert Correctional Center Law Library has
11   returned court filings sent to the last institutional address Sheffey provided with a notation
12   indicating that he no longer is at the institution. See Electronic Notice (ECF No. 6). The inmate
13   search tool on the Nevada Department of Corrections’ (NDOC) website reflects that Sheffey is
14   now incarcerated at the Northern Nevada Correctional Center. 1
15            The Local Rules of Practice require all parties, including habeas petitioners, to immediately
16   file with the court written notice of any change of address. LR IA 3-1, LR 2-2. The Local Rules
17   also warn that failure to comply may result in dismissal of the action, with or without prejudice,
18   or other sanctions as the court deems appropriate. Id. See also Carey v. King, 856 F.2d 1439, 1441
19   (9th Cir. 1988) (“A party, not the district court, bears the burden of keeping the court apprised of
20   any changes in his mailing address.”).
21            I THEREFORE ORDER petitioner Ronald Sheffey to update his address by filing a notice
22   of change of address by October 21, 2021. If he fails to do so, I will dismiss his petition without
23   further notice.
24            Dated: September 21, 2021
25
                                                                    ANDREW P. GORDON
26                                                                  UNITED STATES DISTRICT JUDGE
27
     1
      The inmate search tool may be accessed by the public online at: https://ofdsearch.doc.nv.gov/. I take judicial notice
28   of Sheffey’s status as reported in NDOC’s online records.



                                                               1
